DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to Claims 1, 4, and 22, the cancellation of Claim 2, and the amendment to the Specification (Abstract), filed 1/28/2022, is acknowledged and accepted.

Response to Arguments
Applicant’s arguments, see Page 8 of 11 through 11 of 11, filed 1/28/2022, with respect to Claims 1-20 have been fully considered and are persuasive.  The 35 USC § 102 of Claim(s) 1-3, 5, 6, 18-20 and 22, has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1, though Donnert et al., (DE102016104651A1), of record, discloses “a microscope system comprising: a light sheet microscopy functional unit (10, 18, Figure 1) having an illumination objective which is formed by a first objective (18, Figure 1) and a detection objective (4, 18, Figure 1) which is formed by a separate second objective (4, Figure 1) and at least one further light microscopy functional unit (12, 16, Figure 1) comprising a detection objective that is formed by the second objective (4, Figure 1),” Donnert et al., fails to teach or suggest the aforementioned combination further comprising “a microscope limb that is composed of a first limb part, at which the first objective is held, and a second limb part, at which the second objective is held lying opposite to the first objective.”
With respect to claims 3, 5, 6, and 18-20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
With respect to claim 4, though Donnert et al., (DE102016104651A1), of record, discloses “a microscope system comprising: a light sheet microscopy functional unit (10, 18, Figure 1) having an illumination objective which is formed by a first objective (18, Figure 1) and a detection objective (4, 18, Figure 1) which is formed by a separate second objective (4, Figure 1);,” Donnert et al., fails to teach or suggest the aforementioned combination further comprising “a microscope limb that is composed of a first limb part, at which the first objective is held, and a second limb part, at which the second objective is held lying opposite to the first objective.”
With respect to claims 7-17, and 21, these claims depend on claim 4 and are allowable at least for the reasons stated supra.
With respect to claim 22, though Donnert et al., (DE102016104651A1), of record, discloses “a method for microscopic imaging of a sample (3, Figure 1) using a microscope system comprising a light sheet microscopy functional unit (10, 18, Figure 1), the having an illumination objective (objective between 21 and 23 in Figure 1) which is formed by a first (18, Figure 1) and a detection objective (4, 18, Figure 1) which is formed by a separate second objective (4, Figure 1), and at least one further light microscopy functional unit, the method comprising: utilizing the second objective (4, Figure 1) as a common detection objective (4, Figure 1), both for imaging the sample (3, Figure 1) by the light sheet microscopy functional unit (10, 18, Figure 1) and for imaging the sample (3, Figure 1) by the further light microscopy functional unit (10, 18, Figure 1),” Donnert et al., fails to teach or suggest the aforementioned combination further comprising “performing a correlated image evaluation based on detection light in each case received by the light sheet microscopy functional unit and the further light microscopy functional unit by way of the commonly used detection objective that is formed by the second objective.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        February 2, 2022                                
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872